TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00160-CR


                                  The State of Texas, Appellant

                                                  v.

                               Robert Brandon Minatra, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      NO. 2018CR0338, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State of Texas has filed a notice of appeal from the district court’s order

granting Robert Brandon Minatra’s motion to suppress evidence. Before filing its notice of

appeal, the State filed a request for the district court’s entry of findings of fact and conclusions of

law. No findings or conclusions were made before the clerk’s record and the reporter’s record

were filed with this Court. The State has now filed a motion to abate and remand this cause to

the district court for entry of findings of fact and conclusions of law. Additionally, the State

requests that we grant the district court “the ability to further consider the State’s Motion for

Reconsideration” of the ruling on the motion to suppress.

               The Texas Court of Criminal Appeals has stated that “when the losing party on a

motion to suppress requests findings of fact and conclusions of law, the trial court must issue

them, so that the court of appeals may properly review the trial court’s ruling.” State v. Oages,
210 S.W.3d 643, 644 (Tex. Crim. App. 2006) (citing State v. Cullen, 195 S.W.3d 696, 698-99

(Tex. Crim. App. 2006) (requiring trial court to state its “essential findings,” meaning those

“findings of fact and conclusions of law adequate to provide an appellate court with a basis upon

which to review the trial court’s application of the law to the facts”)). When the trial court does

not make such findings and conclusions, we are authorized to abate the appeal and remand the

cause to the trial court for entry of its “essential findings.” See Cullen, 195 S.W.3d at 698 (citing

Tex. R. App. P. 44.1); see also Green v. State, 906 S.W.2d 937, 939-40 & n.4 (Tex. Crim. App.

1995) (noting that trial court no longer has jurisdiction to adjudicate case once trial record is filed

with appellate court and that “[t]he proper way to revive the trial court’s authority to take action

is by abatement”).

               Accordingly, we grant in part the State’s motion. We abate this appeal and

remand this cause to the district court for entry of its findings of fact and conclusions of law. We

deny the State’s request that we allow the district court to “further consider” the State’s motion

to reconsider. A supplemental clerk’s record containing the findings of fact and conclusions of

law shall be filed with this Court no later than May 21, 2020. See Tex. R. App. P. 34.5(c)(2).

This appeal will be reinstated when the supplemental clerk’s record is filed.



It is so ordered April 21, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Abated and Remanded

Filed: April 21, 2020

Do Not Publish

                                                  2